DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
In fig. 1A, the leader line from reference number “102” (piston) is not clearly indicating the piston. Compare to leader line from “102” in figs. 1B & 1C. 
In the specification (e.g., para. 23), the second double seal is indicated with respect to fig. 2 as 107B’, 107B’’, however, fig. 2 does not show any 107B’ or 107B’’. Rather, it appears the second double seal is erroneously indicated in fig. 2 as 108A’, 108A”. 
As mentioned above, fig. 2 includes 108A’, 108A” rather than 107B’, 107B” as expected. Additionally, 108 is already being properly used to indicate the isolation volume, and the specification does not otherwise include 108A’ or 108A”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The use of the term “Kel-F” (para. 37, line 5), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:
Para. 30, line 3: “three cylinder” should read “three cylinders”
Para. 31, lines 10-12: “The process gas can exit simply due to its own residual pressure is higher than a system outlet pressure…” appears to be missing a word or phrase. 
E.g., “The process gas can exit simply due to the fact that its own residual pressure is higher than a system outlet pressure…”
Para. 33, lines 1-2: in view of the arrangement shown in figure 4, it appears “inlet valve 414” should read “inlet valve 413”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the floating piston includes a tube coupling the isolation volume to a facility external from the cylinder, wherein the facility can selectively supply at least one of a purge gas source and a vacuum source to the isolation volume”, which renders the claim indefinite for several reasons. 
First, it is unclear if this limitation is intending to incorporate “a facility external from the cylinder” as a positively recited element of the claimed apparatus or if the claim is instead merely defining an intended function of the tube coupled to the isolation volume. 
Additionally, while the claim limitation states that the facility supplies at least one of “a purge gas source” and “a vacuum source” to the isolation volume, as best understood, it appears more appropriate to state that the facility would supply at least one of a “purge gas” and a “vacuum” (i.e. the facility supplies a purge gas or a vacuum to the isolation volume from a purge gas source or a vacuum source, respectively). Alternatively, it may be stated that the facility would connect at least one of a purge gas source and a vacuum source to the isolation volume (or an appropriate equivalent). 
Claim 5 similarly recites “selectively supplying at least one of a purge gas source and a vacuum source to the isolation volume”, which raises the same issues. 

Claim 6 recites “wherein when a vacuum source is applied to the isolation volume and a loss of vacuum or a presence of a gas in the isolation chamber identifies a leak in at least one of the two seals”. This limitation appears to contain an error of some sort as it establishes a conditional phrase (i.e. “wherein when a vacuum source is applied…and a loss of vacuum or a presence of gas…identifies a leak…”) but does not state what happens when the condition is met. 
This limitation may have been intended to read “wherein when a vacuum source is applied to the isolation volume, a loss of vacuum or a presence of a gas in the isolation chamber identifies a leak in at least one of the two seals” (i.e. the “and” in line 2, before “a loss of vacuum” was include in error), but it is also possible that some other meaning was intended. Appropriate correction and clarification are required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaser (US 5,265,423).
Regarding claim 1, Glaser discloses (fig. 1) an apparatus (10) comprising: 
a cylinder (12, 14) having corresponding end caps (16, 18) and wherein each end cap includes at least one corresponding gas port (50, 52; see below); and 


With respect to the limitation wherein the ports (50, 52) are gas ports, Glaser discloses that these ports are, broadly, for “two diverse fluids” (col. 4, lines 4-7 & 15-19). While Glaser suggests that the fluids may be oil and air (e.g., col. 2, lines 4-7), the apparatus is not strictly limited to this combination. 
As set forth in MPEP § 2115, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In the instant case, the references in claim 1 to the port in each end cap being a “gas port” does not appear to require any particular structure in addition to that of Glaser. In other words, the port being a “gas port” appears to be a recitation of intended use for the port. The apparatus of Glaser reads on all of the structural limitations of the apparatus of claim 1 such that the difference between Glaser and the apparatus of claim 1 appears to be only a difference in the use of the device, and the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself. See also MPEP § 2114(II). 
As a result, the limitations of claim 1 are met. 

Regarding claim 2, the apparatus of Glaser reads on the additional limitations wherein the at least one seal includes at least two seals (i.e. 54 & 56) and wherein the at least two seals are separated by an isolation volume (36) disposed between the at least two seals (see fig. 1; col. 3, lines 25-34).


claim 3, the apparatus of Glaser reads on the additional limitations wherein the floating piston (22) is capable of translating to either end of the cylinder (as can be seen from fig. 1, the piston could translate upward until the pins 46 are received in recesses 48, or otherwise until upper face 28 contacts the upper end wall; and could translate downward until the lower stub end of the piston contacts the lower end wall), the floating piston capable of defining three distinct volumes including a process gas volume (e.g. 24), an actuation gas volume (e.g. 26), and the isolation volume (36) disposed between the seals in the piston (fig. 1).
With respect to the limitations wherein the volumes are “a process gas volume” and “an actuation gas volume”, as discussed above, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP § 2115). In the instant case, the references in claim 3 to the fluid volumes being “a process gas volume” and “an actuation gas volume” do not appear to require any particular structure in addition to that of Glaser. In other words, these appear to be recitations of intended use for the volumes. The apparatus of Glaser reads on all of the structural limitations of the apparatus of claim 3 such that the difference between Glaser and the apparatus of claim 3 appears to be only a difference in the use of the device, and the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself. See also MPEP § 2114(II).

Regarding claim 4, the apparatus of Glaser reads on the additional limitations wherein the floating piston (22) includes a tube (40) coupling the isolation volume (36) to a facility (38) external from the cylinder, wherein the facility can selectively supply at least one of a purge gas source and a vacuum source to the isolation volume.
In particular, Glaser discloses that the facility could supply a vacuum source to the isolation volume (col. 2, lines 25-30: “the conduit is in the form of a flexible tube…for connecting the enclosed annular space with the vacuum source”). 

claim 5, the apparatus of Glaser reads on the additional limitations wherein selectively supplying at least one of a purge gas source and a vacuum source to the isolation volume (36) controls contamination of the isolation volume.
In particular, Glaser discloses that, by applying the vacuum source to the isolation volume, any leakage from either of the fluid volumes across the seals would be “drawn off” to the facility 38 via the tube 40 (col. 4, lines 19-27), thereby controlling contamination of the isolation volume, as understood. 

Regarding claim 6, the apparatus of Glaser reads on the additional limitations wherein when a vacuum source is applied to the isolation volume, a loss of vacuum or a presence of gas in the isolation volume identifies a leak in at least one of the at least two seals.
As discussed above, Glaser discloses that, by applying the vacuum source to the isolation volume, any leakage from either of the fluid volumes across the seals would be “drawn off” to the facility 38 via the tube 40 (col. 4, lines 19-27). Since the isolation volume is otherwise sealed between the solid piston and the cylinder wall, any loss of vacuum or presence of gas (or other fluid) in the isolation volume would therefore serve to identify a leak in at least one of the at least two seals. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753